Case 2:19-cv-05449-JAK-MRW Document 42 Filed 10/24/19 Page 1 of 4 Page ID #:1753


   1   Howard E. King (77012)
       hking@khpslaw.com
   2   Henry D. Gradstein (89747)
       hgradstein@khpslaw.com
   3   Andres Monserrate (324991)
       amonserrate@khpslaw.com
   4   KING, HOLMES, PATERNO & SORIANO, LLP
       1900 Avenue of the Stars, 25th Floor
   5   Los Angeles, CA 90067
       Telephone: (310) 282-8989
   6
       Edwin F. McPherson (106084)
   7   emcpherson@mcpherson-llp.com
       Pierre B. Pine (211299)
   8   ppine@mcpherson-llp.com
       McPHERSON LLP
   9   1801 Century Park East, 24th Floor
       Los Angeles, CA 90067
  10   Telephone: (310) 553-8833
  11   Steven G. Sklaver (237612)
       ssklaver@susmangodfrey.com
  12   Kalpana D. Srinivasan (237460)
       ksrinivasan@susmangodfrey.com
  13   Meng Xi (280099)
       mxi@susmangodfrey.com
  14   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
  15   Los Angeles, CA 90067
       Telephone: (310) 789-3100
  16
       Attorneys for Plaintiffs
  17   (Additional Counsel for Plaintiffs Listed on Signature Page)
  18                        UNITED STATES DISTRICT COURT
  19                      CENTRAL DISTRICT OF CALIFORNIA
  20                                    WESTERN DIVISION
  21   SOUNDGARDEN, a Partnership; TOM             CASE NO. 2:19-cv-05449-JAK-JPR
       WHALLEY, as Trustee of the Afeni
  22   Shakur Trust; JANE PETTY; STEVE             PLAINTIFFS’ NOTICE OF MOTION
       EARLE, individually and on behalf of        TO COMPEL DISCOVERY FROM
  23   all others similarly situated,              DEFENDANT
  24                      Plaintiffs,              [DISCOVERY DOCUMENT:
                                                   REFERRED TO MAGISTRATE
  25         v.                                    JUDGE JEAN P. ROSENBLUTH]
  26   UMG RECORDINGS, INC., a
       Delaware corporation,                       Class Cert. Mot. Due: Jan. 17, 2020
  27                                               Fact Discovery Cutoff: Sept. 14, 2020
                          Defendant.               Pretrial Conference: TBD
  28
                                                   Trial Date:            TBD


                      NOTICE OF MOTION TO COMPEL DISCOVERY
Case 2:19-cv-05449-JAK-MRW Document 42 Filed 10/24/19 Page 2 of 4 Page ID #:1754


   1                                               Hearing:
   2                                               Date:    Nov. 14, 2019
                                                   Time:    10:00 a.m.
   3                                               Place:   Courtroom 690
   4                                                        Roybal Federal Building and
                                                            United States Courthouse
   5                                                        255 E. Temple St.
   6                                                        Los Angeles, CA 90012
                                                   Judge:   Hon. Jean P. Rosenbluth
   7

   8

   9   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  10         PLEASE TAKE NOTICE that on November 14, 2019 at 10:00 a.m., or as
  11   soon thereafter as this matter may be heard, at Courtroom 690 in the Roybal Federal
  12   Building and United States Courthouse, 225 E. Temple St., Los Angeles, CA 90012,
  13   Plaintiffs Soundgarden, a Partnership; Tom Whalley, as Trustee of the Afeni Shakur
  14   Trust; Jane Petty; and Steve Earle will and hereby do move to compel discovery
  15   from Defendant UMG Recordings, Inc. as set forth in the accompanying Joint
  16   Stipulation.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               2
                      NOTICE OF MOTION TO COMPEL DISCOVERY
Case 2:19-cv-05449-JAK-MRW Document 42 Filed 10/24/19 Page 3 of 4 Page ID #:1755


   1   DATED: October 24, 2019         Howard E. King
                                       Henry D. Gradstein
   2                                   Andres Monserrate
                                       KING, HOLMES, PATERNO &
   3                                   SORIANO, LLP
   4                                   Edwin F. McPherson
                                       Pierre B. Pine
   5                                   McPHERSON LLP
   6                                   Steven G. Sklaver
                                       Kalpana D. Srinivasan
   7                                   Meng Xi
                                       SUSMAN GODFREY L.L.P.
   8
                                       Stephen E. Morrissey (187865)
   9                                   SUSMAN GODFREY L.L.P.
                                       smorrissey@susmangodfrey.com
  10                                   1201 3rd Avenue, Suite 3800
                                       Seattle, WA 98101
  11                                   Telephone: (206) 373-7380
  12                                   Mark H. Hatch-Miller (pro hac vice)
                                       SUSMAN GODREY L.L.P.
  13                                   mhatch-miller@susmangodfrey.com
                                       1301 Avenue of the Americas, 32nd Floor
  14                                   New York, New York 10019
                                       Telephone: (212) 336-8330
  15

  16                                   By: /s/ Mark Hatch-Miller
  17                                   Attorneys for Plaintiffs
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            3
                     NOTICE OF MOTION TO COMPEL DISCOVERY
Case 2:19-cv-05449-JAK-MRW Document 42 Filed 10/24/19 Page 4 of 4 Page ID #:1756


   1                            CERTIFICATE OF SERVICE
   2         I hereby certify that on this the 24th day of October, 2019, I have
   3   electronically filed the foregoing document with the Clerk of the Court using the
   4   CM/ECF system. Notice of this filing will be sent to all parties and counsel of
   5   record by operation of the Court’s CM/ECF system. All other parties will be served
   6   by regular U.S. Mail. Parties may access this filing through the Court’s electronic
   7   filing system.
   8   DATED:       October 24, 2019
   9

  10                                      By: /s/ Mark Hatch-Miller
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               4
                        NOTICE OF MOTION TO COMPEL DISCOVERY
